DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 02/26/2021.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-2, 11-12, 16-17 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Demolli (US Pat 7199565).
Regarding claim 1, Demolli teaches (Fig. 3; col. 4 L6-col. 6 L29) an amplifier circuit (Fig. 3; 300), comprising: 
a linear regulator (315, 320) having an amplifier (315) and an output transistor (320) forming a feedback loop (359, connection with 315 and 320, in a loop), the amplifier (315) configured for receiving a reference voltage (at 350 + input, receiving reference signal 352) and a feedback voltage (at 360 – input, receiving feedback or error correction voltage 359) from the feedback loop (359, connection with 315 and 320, in a loop), and the output transistor (320) having an output node (374) for providing an output voltage (Vout) to a load device (portable device, etc); and
a slew-rate control circuit (comparator 335 and MOS switch 340) coupled to a gate node of the output transistor (320’s gate is connected to 340) and configured to control voltage rise of the gate node (gate node of 320) during power-up to reduce output voltage overshoot (abstract).  
Regarding claims 2, 17, Demolli teaches wherein the amplifier circuit (315) is configured to disable (disabling is conducted when 340=off, using the resistor bridge and 335’s combined operation) the slew control circuit when the output voltage (Vout) reaches a pre-set voltage level (using 335’s reference voltage, received at 355 – input). 
Regarding claim 11, Demolli teaches (Fig. 3; col. 4 L6-col. 6 L29) an amplifier circuit (Fig. 3; 300), comprising: an amplifier (315); 
an output transistor (320), the amplifier coupled to an output node of the output transistor (359, connection with 315 and 320, in a loop) for providing an output voltage (Vout) to a load device (portable device, etc.); and 
a slew-rate control circuit (comparator 335 and MOS switch 340) coupled to a gate node of the output transistor (320’s gate is connected to 340) and configured to control voltage rise of the gate node (gate node of 320) during power-up to reduce output voltage overshoot (abstract).  
Regarding claim 12, Demolli teaches an output voltage level detection circuit (resistor bridge 325) configured to disable the slew control circuit (disabling is conducted when 340=off, using the resistor bridge and 335’s combined operation) when the output voltage reaches a pre-set voltage level (using 335’s reference voltage, received at 355 – input).
Regarding claim 16, Demolli teaches (Fig. 3; col. 4 L6-col. 6 L29) a method for reducing output voltage overshoot in an amplifier circuit (Fig. 3; 300), the amplifier circuit including an amplifier (315) and an output transistor (320), the amplifier coupled to an output node of the output transistor (359, connection with 315 and 320, in a loop) for providing an output voltage (Vout) to a load device (portable device, etc.), the method comprising: controlling (using slew-rate control circuit: comparator 335 and MOS switch 340) voltage rise of a gate node of the output transistor (320’s gate is connected to 340) by coupling a slew-rate control circuit to the gate node (gate node of 320) during power-up to reduce output voltage overshoot (abstract).
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 3-6, 13-14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Demolli (US Pat 7199565), in view of Kronmueller et al. (“Kronmueller”, US Pub 2015/0378377).
Regarding claims 3, 4, 13, 18, Demolli teaches the slew-rate control circuit (335, 340) comprises a switch transistor (340 coupled to the gate node of the output transistor (320). 
However, Demolli fails to teach the slew-rate control circuit additional use of a diode-connected transistor the gate node of the diode-connected transistor coupled to the gate node of the output transistor to form a current mirror, the diode-connected transistor having its gate node coupled to its drain node. 
However, Kronmueller teaches (Fig. 2; Para 41-51, 54-55, 58) for slew-rate control (control circuit being: 102, 110, 261) additionally using a diode-connected transistor (diode-connected using gate-drain connection of 271 PMOS connected in series to a switch PMOS control transistor 270, for slew rate control (stability and allowing at the same time for fast convergence of multi-stage amplifier 200, subject to positive and negative load transient, and thus operating as a slew rate control circuit) output PMOS transistor 201; Para 46, 54-55, 58) the gate node of the diode-connected transistor (271 PMOS) coupled to the gate node of the output transistor (201 PMOS) to form a current mirror, the diode-connected transistor (271 PMOS) having its gate node coupled to its drain node. 
[NOTE.  from Applicant’s Fig. 4, it seems corresponding bias current Ib (selection is conducted using Rb and corresponding M1-M3’s operation push-pull operation; Para 50-53), provided from 430 to drive 422, which then is passed to diode-connected transistor MD, and that very signal and size of the MD is what determines the rate for the slew-rate. Similarly, Frank teaches using a push-pull operation of 26o vs. 261, which then used to drive the control transistor 270, which is passed to diode-connected transistor 271; Para 49 & 54. Moreover, any transistor, switch and/or diode are known to have some type of size ratio, and there is nothing new about this feature. Examiner suggest to incorporating ‘bias current (Ib)’ being part of ‘an output voltage detection circuit (430)’; wherein having the output voltage detection circuit detecting ‘an output voltage level (Vout)’ from the ‘output transistor (Mp) to control the ‘switch transistor (Ms)’ of the slew rate control circuit (420). Otherwise, under Broadest Reasonable Interpretaion (BRI), there is no reason to have the output voltage being related the bias current selection process and slew control circuit, respectively.] 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Demolli’s regulator’s slew rate control circuit to add a diode-connected transistor, as taught by Kronmueller, the diode connected transistor forming a current mirror configuration with the output transistor. Such modification would have established an improved slew rate detection and response time to sink the output stage (abstract and Para 49-54). 
Regarding claim 5, Demolli fails to teach the slew rate is determined by a bias current in the diode-connected transistor (MD) and the size of the diode-connected transistor (MD). 
However, Kronmueller (Fig. 2; Para 41-51, 54-55, 58) teaches the slew rate is determined by a bias current (using push-pull operation of 260 vs. 261, when activated, passing down a biasing signal on 262 to ‘270 and 271’; bias control described in Para 49) in the diode-connected transistor (271) and the size of the diode-connected transistor (271; Para 54). 
[NOTE.  from Applicant’s Fig. 4, it seems corresponding bias current Ib (selection is conducted using Rb and corresponding M1-M3’s operation push-pull operation; Para 50-53), provided from 430 to drive 422, which then is passed to diode-connected transistor MD, and that very signal and size of the MD is what determines the rate for the slew-rate. Similarly, Frank teaches using a push-pull operation of 26o vs. 261, which then used to drive the control transistor 270, which is passed to diode-connected transistor 271; Para 49 & 54. Moreover, any transistor, switch and/or diode are known to have some type of size ratio, and there is nothing new about this feature. Examiner suggest to incorporating ‘bias current (Ib)’ being part of ‘an output voltage detection circuit (430)’; wherein having the output voltage detection circuit detecting ‘an output voltage level (Vout)’ from the ‘output transistor (Mp) to control the ‘switch transistor (Ms)’ of the slew rate control circuit (420). Otherwise, under Broadest Reasonable Interpretaion (BRI), there is no reason to have the output voltage being related the bias current selection process and slew control circuit, respectively.] 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Demolli’s regulator’s slew rate control circuit to add a diode-connected transistor, as taught by Kronmueller, the diode connected transistor forming a current mirror configuration with the output transistor. Such modification would have established an improved slew rate detection and response time to sink the output stage (abstract and Para 49-54). 
Regarding claims 6, 14, 19, Demolli teaches an output voltage level detection circuit (resistor bridge 325)coupled to the output node of the output transistor (320), the output voltage level detection circuit (325) configured to turn off the switch transistor (340) to disable the slew control circuit (disabling is conducted when 340=off, using the resistor bridge and 335’s combined operation)if the output voltage reaches a pre-set voltage level (using 335’s reference voltage, received at 355 – input).
Allowable Subject Matter
7. 	Claims 7-10, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, a search of prior art(s) failed to teach, “the output voltage level detection circuit comprises: a first current source, a first transistor, and a bias resistor coupled in series between a voltage supply and a ground node, a gate node of the first transistor coupled to the output node of the output transistor; a second transistor coupled between a source node of the first transistor and the ground node; and a third transistor having a gate node coupled to a drain node of the first transistor and a drain node coupled to the second transistor and a gate node of the switch transistor of the slew rate control circuit”.
Claims 8-9 are depending from claim 7.
Regarding claim 10, a search of prior art(s) failed to teach, “an amplifier bias current selection circuit (520) configured to select: a first bias current for the amplifier during power-up; and a second bias current for the amplifier during normal operation, wherein the first bias current is greater than the second bias current.
Regarding claim 15, a search of prior art(s) failed to teach, “the output voltage level detection circuit comprises: a first current source, a first transistor, and a bias resistor couple in series between a voltage supply and a ground node, a gate node of the first transistor coupled to the output node of the output transistor; a second transistor coupled between a source node of the first transistor and the ground node; and a third transistor having a gate node coupled to a drain node of the first transistor and a drain node coupled to the second transistor and a gate of the switch transistor of the slew rate control circuit”.
Regarding claim 20, a search of prior art(s) failed to teach, “selecting a first bias current for the amplifier during power-up; and selecting a second bias current for the amplifier during normal operation; wherein the first bias current is greater than the second bias current”. 
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        
/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839